EXAMINER’S AMENDMENT
NOTICE OF ALLOWABILITY / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine McGuire on June 14, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, mailed herewith.
The application has been amended as follows: 
In claim 3, on lines 2-3, “is positional” has been replaced with --assembly includes a diluent shut-off valve positionable--.
In claim 10, on line 11, “is positional” has been replaced with --assembly includes a diluent shut-off valve positionable--.
In claim 10, on line 35, “the spring” has been replaced with --a spring--.


Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, did not show or teach a flow control assembly including a manifold configured to be coupled to a positive displacement pump, the manifold defining a fluid conduit having a fluid inlet, a pump supply outlet, a bypass inlet and a mixing chamber between the fluid inlet and both of the pump supply outlet and the bypass inlet; a fluid input unit fluidly coupled to the fluid inlet of the manifold and including a diluent input and a concentrate input; and a bypass unit having a bypass conduit fluidly coupled to the bypass inlet of the manifold and a high pressure input configured to couple to a high pressure output on the pump to receive a high pressure mixed fluid therefrom, the bypass unit having a bypass valve which is in a closed position when the high pressure mixed fluid is below a threshold pressure, and in an open position when the high pressure mixed fluid is above the threshold pressure whereby a portion of the high pressure mixed fluid is reintroduced to the mixing chamber via the bypass conduit and the bypass inlet, as set forth in each of claims 1 and 10.
The prior art, alone or in combination, did not show or teach a sprayer system comprising a flow control assembly including a manifold coupled to a positive displacement pump, the manifold defining a fluid conduit having a fluid inlet, a pump supply outlet, a bypass inlet and a mixing chamber between the fluid inlet and both of the pump supply outlet and the bypass inlet; a fluid input unit fluidly coupled to the fluid inlet of the manifold and including a diluent input and a concentrate input; and a bypass unit having a bypass conduit fluidly coupled to the bypass .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Setter and Linton et al., US Patent Application Publications to Wilken, Gilpatrick and Easton et al., and International Application Publication to Samuelsson, are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752